Exhibit 10.1
 
Execution
 
EXPENSE REIMBURSEMENT AGREEMENT
 
This EXPENSE REIMBURSEMENT AGREEMENT (this “Agreement”) is entered into as of
March 3, 2015, by and among, (i) Genpact Limited, a company organized under the
laws of Bermuda (the “Company”) and (ii) Bain Capital Partners, LLC (“Bain”).
 
RECITALS
 
WHEREAS, certain affiliates of Bain Capital Investors, LLC are significant
shareholders of the Company.
 
WHEREAS, Bain provides valuable personnel resources and other support to the
sales and M&A efforts of the Company and its subsidiaries, including financial,
managerial, operational and strategic advice, and such other services as may be
mutually agreed from time to time by the Company and Bain (the “Services”).
 
WHEREAS, the Company has agreed to reimburse Bain for certain out-of-pocket
expenses incurred by Bain in connection with the provision of the Services.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements contained herein, the parties hereto, intending to be
legally bound, hereby agree as follows:
 
1.  
Services. During the Term, Bain shall provide to the Company and its
subsidiaries such Services as Bain and the Company mutually agree from time to
time. The Company acknowledges that Bain’s services are not exclusive to the
Company and that Bain will render similar services to other persons and
entities.  Bain and the Company understand that the Company may, at times,
engage one or more investment bankers or financial advisers to provide services
in addition to any Services provided by Bain.  In providing Services to the
Company, Bain will act as an independent contractor and it is expressly
understood and agreed that this Agreement is not intended to create, and does
not create, any partnership, agency, joint venture or similar relationship and
that no party has the right or ability to contract for or on behalf of any other
party or to effect any transaction for the account of any other party.

 
2.  
Term.  This Agreement will continue in full force and effect until December 31,
2015; provided that this Agreement shall be automatically extended on such date
and each December 31 thereafter for an additional year unless the Company or
Bain provides written notice of its desire not to automatically extend the term
of this Agreement to the other party hereto at least 60 days prior to such
December 31; provided, further, however, that this Agreement may be terminated
at any time by any party serving a written notice of termination to the other
party (the period on and after the date hereof through the termination hereof
being referred to herein as the “Term”); and provided further, that each of
(x) Sections  3(b), 3(c), 4, 5, 7, 8, 9, 10 and 11 hereof will all survive any
termination of this Agreement to the maximum extent permitted under applicable
law and (y) any and all accrued and unpaid obligations of the Company owed to
Bain under Section 3(a) hereof will be paid promptly upon any termination of
this Agreement.  At the end of the Term, all obligations of Bain under this
Agreement will terminate.

 
 
 
 

--------------------------------------------------------------------------------

 
 
3.  
Expenses; Indemnification.

 
(a)  
Expenses.  The Company will reimburse Bain on a quarterly basis for all
Expenses, including for Expenses incurred from January 1, 2013 to the date
hereof that have not been previously reimbursed by the Company.  Bain shall
issue an invoice to the Company for Expenses within 30 calendar days following
each March 31, June 30, September 30 and December 31; provided, that each such
invoice (other than the invoice issued within thirty days of March 31, 2015 (the
“Q1 2015 Invoice”)) shall only include Expenses incurred during the prior two
quarters that have not been previously reimbursed by the Company (e.g., an
invoice issued on January 15 shall only include Expenses incurred after the
prior June 30 that have not been previously reimbursed by the Company);
provided, that the Q1 2015 Invoice may include Expenses incurred from January 1,
2013 that have not been previously reimbursed by the Company.  The Company shall
pay each such invoice within 30 calendar days of its issue date by wire transfer
in cash or other immediately available funds to the account(s) designated by
Bain.  As used herein, “Expenses” means all reasonable out-of-pocket expenses of
Bain or its affiliates incurred relating to the Services, supported by
reasonable documentation.

 
(b)  
Indemnity and Liability.  The Company hereby indemnifies and agrees to exonerate
and hold Bain, Bain Capital Investors, LLC, each of their respective affiliates
and each of the respective directors, officers, employees, general or limited
partners, managers, members, stockholders and controlling person of each of the
foregoing (collectively, the “Indemnitees”) free and harmless from and against
any and all actions, causes of action, suits, claims, liabilities, damages and
costs and expenses in connection therewith (including reasonable attorneys’ fees
and expenses) incurred by the Indemnitees or any of them after the date of this
Agreement (collectively, the “Indemnified Liabilities”), arising out of or
relating to the Services, except for any such Indemnified Liabilities arising
from the Indemnitees’ gross negligence or willful misconduct.  If, and to the
extent that, the foregoing undertaking may be unavailable or unenforceable for
any reason, the Company hereby agrees to make the maximum contribution to the
payment and satisfaction of each of the Indemnified Liabilities that is
permissible under the Company’s organizational documents and applicable
law.  The rights of any Indemnitee to indemnification hereunder will be in
addition to any other rights any such person may have under any other agreement
or instrument or any other agreement or instrument to which such Indemnitee is
or becomes a party or is or otherwise becomes a beneficiary or under law or
regulation.  Notwithstanding the foregoing or any other provisions hereof, the
rights of the Indemnitees (other than Bain) hereunder may only be exercised on
their behalf by Bain.

 
 
 
2

--------------------------------------------------------------------------------

 
 
(c)  
Indemnification Priority.  The Company hereby acknowledges that the rights to
indemnification provided pursuant to this Section 3 may also be provided to
certain Indemnitees by Bain, Bain Capital Investors, LLC and certain of their
respective affiliates (in each case, other than the Company) (collectively, the
“Affiliate Indemnitors”) and by insurers providing insurance coverage to the
Affiliated Indemnitors.  The Company hereby agrees that, as between itself and
the Affiliate Indemnitors and their insurers, (i) the Company is the indemnitor
of first resort with respect to all such indemnifiable claims against such
Indemnitees (i.e., its obligations to such Indemnitees are primary and any
obligation of the Affiliate Indemnitors to provide indemnification for the same
liabilities incurred by such Indemnitees are secondary), (ii) the Company shall
be liable for the full amount of all expenses, judgments, penalties, fines and
amounts paid in settlement to the extent legally permitted and as required by
the terms of this Agreement (or any other agreement between the Company and such
Indemnitee), without regard to any rights such Indemnitee may have against the
Affiliate Indemnitors or any of their insurers and (iii) the Company irrevocably
waives, relinquishes and releases the Affiliate Indemnitors from any and all
claims against the Affiliate Indemnitors for contribution, subrogation or any
other recovery of any kind in respect thereof.  The Company agrees to indemnify
the Affiliate Indemnitors directly for any amounts that the Affiliate
Indemnitors pay as indemnification or advancement on behalf of any such
Indemnitee and for which such Indemnitee is entitled to indemnification from the
Company pursuant to this Agreement.  The Company further agrees that no
advancement or payment by the Affiliate Indemnitors on behalf of any such
Indemnitee with respect to any claim for which such Indemnitee has sought
indemnification from the Company shall affect the foregoing and the Affiliate
Indemnitors shall be subrogated to the extent of such advancement or payment to
all of the rights of recovery of such Indemnitee against the Company under this
Agreement, and the Company shall cooperate with the Indemnitee in pursuing such
rights.

 
4.  
Disclaimer and Limitation of Liability; Opportunities.

 
(a)  
Disclaimer; Standard of Care.  Bain not make any representations or warranties,
express or implied, in respect of the services to be provided by Bain
hereunder.  In no event will Bain or any of the Indemnitees be liable to the
Company or any of its affiliates for any act, alleged act, omission or alleged
omission under this Agreement that does not constitute gross negligence or
willful misconduct of the Consultant as determined by a final, non-appealable
determination of a court of competent jurisdiction.

 
(b)  
To the fullest extent permitted by law, the doctrine of corporate opportunity
and any analogous doctrine under applicable law shall not apply to Bain or any
of its directors, officers, employees or members. None of Bain or any of its
directors, officers, employees or members shall be liable to the Company or any
of its Subsidiaries or to the shareholders of the Company or any of its
subsidiaries solely because Bain or any of its directors, officers, employees or
members or any of their respective affiliates not notify the Company of, or
provide to the Company, a corporate opportunity or pursues or acquires a
corporate opportunity for, or directs a corporate opportunity to, itself or
another person.

 
 
3

--------------------------------------------------------------------------------

 
 
5.  
Limitation of Liability.  In no event will Bain or any of the Indemnitees be
liable to the Company or any of its affiliates for any indirect, special,
punitive, incidental or consequential damages, including, without limitation,
lost profits or savings, whether or not such damages are foreseeable, relating
to the Services. Additionally, in no event shall the aggregate liability of the
Consultant and all of the Indemnitees with respect to this Agreement or any
services provided hereunder exceed the Expenses incurred by Bain pursuant to
Section 3 of this Agreement.

 
6.  
Assignment, etc.  Except as provided below, no party hereto has the right to
assign this Agreement without the prior written consent of the other
party.  Notwithstanding the foregoing, the provisions hereof for the benefit of
Indemnitees other than Bain itself shall also inure to the benefit of such other
Indemnitees and their successors and assigns.

 
7.  
Amendments and Waivers.  No amendment or waiver of any term, provision or
condition of this Agreement will be effective, unless in writing and executed by
Bain and the Company (or their respective successors).  No waiver on any one
occasion will extend to or effect or be construed as a waiver of any right or
remedy on any future occasion.  No course of dealing of any person nor any delay
or omission in exercising any right or remedy will constitute an amendment of
this Agreement or a waiver of any right or remedy of any party hereto.

 
8.  
Governing Law; Jurisdiction.

 
(a)  
Choice of Law.  This Agreement and any controversy arising out of or relating to
this Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York (without regard to the conflict of laws
principles of such State).

 
 
 
4

--------------------------------------------------------------------------------

 
 
(b)  
Consent to Jurisdiction.  Each of the parties agrees that all actions, suits or
proceedings arising out of, based upon or relating to this Agreement or the
subject matter hereof will be brought and maintained exclusively in the federal
and state courts of the State of New York, City of New York, County of New
York.  Each of the parties hereto by execution hereof (i) hereby irrevocably
submits to the jurisdiction of the federal and state courts in the State of New
York, City of New York, County of New York for the purpose of any action, suit
or proceeding arising out of or based upon this Agreement or the subject matter
hereof and (ii) hereby waives to the extent not prohibited by applicable law,
and agrees not to assert, by way of motion, as a defense or otherwise, in any
such action, suit or proceeding, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that it is immune from
extraterritorial injunctive relief or other injunctive relief, that its property
is exempt or immune from attachment or execution, that any such action, suit or
proceeding may not be brought or maintained in one of the above-named courts,
that any such action, suit or proceeding brought or maintained in one of the
above-named courts should be dismissed on grounds of forum non conveniens,
should be transferred to any court other than one of the above-named courts,
should be stayed by virtue of the pendency of any other action, suit or
proceeding in any court other than one of the above-named courts, or that this
Agreement or the subject matter hereof may not be enforced in or by any of the
above-named courts.  Notwithstanding the foregoing, to the extent that any party
hereto is or becomes a party in any litigation in connection with which it may
assert indemnification rights set forth in this Agreement, the court in which
such litigation is being heard will be deemed to be included in clause (i)
above. Each of the parties hereto hereby consents to service of process in any
such action, suit or proceeding in any manner permitted by the laws of the State
of New York, agrees that service of process by registered or certified mail,
return receipt requested, at the address specified in or pursuant to Section 10
hereof is reasonably calculated to give actual notice and waives and agrees not
to assert by way of motion, as a defense or otherwise, in any such action, suit
or proceeding any claim that service of process made in accordance with Section
10 hereof does not constitute good and sufficient service of process.  The
provisions of this Section 8 will not restrict the ability of any party to
enforce in any court any judgment obtained in a court included in clause (i)
above.

 
(c)  
Waiver of Jury Trial.  TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT
CANNOT BE WAIVED, EACH OF THE PARTIES HERETO HEREBY WAIVES, AND COVENANTS THAT
IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT, OR OTHERWISE), ANY RIGHT TO
TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, CAUSE OF
ACTION, ACTION, SUIT OR PROCEEDING ARISING OUT OF, BASED UPON OR RELATING TO
THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING AND WHETHER IN CONTRACT OR TORT OR OTHERWISE.  EACH OF THE
PARTIES HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY EACH OTHER PARTY THAT
THE PROVISIONS OF THIS SECTION 8(C) CONSTITUTE A MATERIAL INDUCEMENT UPON WHICH
SUCH PARTY IS RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY.  ANY OF THE PARTIES HERETO MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF EACH OF THE PARTIES HERETO TO THE WAIVER OF ITS RIGHT
TO TRIAL BY JURY.

 
 
 
5

--------------------------------------------------------------------------------

 
 
9.  
Entire Agreement, Etc.  This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes any prior
communication or agreement with respect thereto.

 
10.  
Notice.  All notices, demands, and communications required or permitted under
this Agreement will be in writing and will be effective if served upon such
other party and such other party’s copied persons as specified below to the
address set forth for it below (or to such other address as such party will have
specified by notice to each other party) if (i) delivered personally, (ii) sent
and received by facsimile or (iii) sent by certified or registered mail or by
Federal Express, DHL, UPS or any other comparably reputable overnight courier
service, postage prepaid, to the appropriate address as follows:

 
If to the Company, to it at:


Genpact Limited
Canon’s Court
22 Victoria Street, Hamilton HM
Bermuda
Attention:  General Counsel


with copies to:


Wilmer Cutler Pickering Hale & Dorr LLP
7 World Trade Center
250 Greenwich Street
New  York, NY 10007
Attention: Knute J. Salhus


If to Bain, to it at:


Bain Capital Partners, LLC,
John Hancock Tower
200 Clarendon Street
Boston, MA 02116
Attention: David Humphrey


with copies to:


Ropes & Gray LLP
Prudential Tower
800 Boylston Street
Boston, MA 02199-3600
U.S.A.
Attention:   William M. Shields
           Michael Roh


 
6

--------------------------------------------------------------------------------

 


Unless otherwise specified herein, such notices or other communications will be
deemed effective, (a) on the date received, if personally delivered or sent by
facsimile during normal business hours, (b) on the business day after being
received if sent by facsimile other than during normal business hours, (c) one
business day after being sent by Federal Express, DHL or UPS or other comparably
reputable delivery service and (d) five business days after being sent by
registered or certified mail.  Each of the parties hereto shall be entitled to
specify a different address by giving notice as aforesaid to each of the other
parties hereto.
 
11.  
Severability.  If in any judicial or arbitral proceedings a court or arbitrator
refuses to enforce any provision of this Agreement, then such unenforceable
provision will be deemed eliminated from this Agreement for the purpose of such
proceedings to the extent necessary to permit the remaining provisions to be
enforced, and the parties hereto shall negotiate in good faith to seek to enter
into substitute provisions incorporating, as nearly as possible, the purpose,
intent and effect of such unenforceable provision.  To the full extent, however,
that the provisions of any applicable law may be waived, they are hereby waived
to the end that this Agreement be deemed to be a valid and binding agreement
enforceable in accordance with its terms, and in the event that any provision
hereof is found to be invalid or unenforceable, such provision will be construed
by limiting it so as to be valid and enforceable to the maximum extent
consistent with and possible under applicable law.

 
12.  
Miscellaneous

 
(a)  
Counterparts.  This Agreement may be executed in any number of counterparts and
by each of the parties hereto in separate counterparts, each of which when so
executed will be deemed to be an original and all of which together will
constitute one and the same agreement.

 
(b)  
Interpretation.  The headings contained in this Agreement are for convenience of
reference only and will not in any way affect the meaning or interpretation
hereof.  As used herein the word “including” shall be deemed to mean “including
without limitation”.  This Agreement reflects the mutual intent of the parties
and no rule of construction against the drafting party shall apply.

 
(c)  
No Third Party Beneficiaries.  The terms and provisions of this Agreement are
intended solely for the benefit of each party hereto and their respective
successors and permitted assigns, and it is not the intention of the parties to
confer, and, except for Indemnitees as defined in Section 3 hereof (but subject
to the rights of the Consultant to exercise the rights of the same), no
provision hereof shall confer third party beneficiary rights upon any other
Person or entity.

 
[Remainder of Page Left Intentionally Blank; Signature Pages Follow]
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf as an instrument under seal as of the date first above written by
its officer or representative thereunto duly authorized.
 

  Genpact Limited          
 
By:
/s/ Heather D. White          Name: Heather D. White        Title:   Senior Vice
President           

 
[Signature page to Expense Reimbursement Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf as an instrument under seal as of the date first above written by
its officer or representative thereunto duly authorized.
 

  Bain Capital Partners, LLC          
 
By:
/s/ David Humphrey       Name: David Humphrey       Title:   Managing Director  
       




[Signature page to Expense Reimbursement Agreement]


